Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0124877 A1 to Sim in view of US 2018/0260651 A1 to Wang et al., hereinafter, “Wang”.
Claim 1. An in-vehicle control system comprising: a processor; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: receive an image, Sim [0010] teaches a vehicle control system that may include: a camera that is configured to photograph a front image;
identify a vehicle in the image, Sim [0010] teaches an embodiment of the present invention provides a vehicle control system that may include: a camera that is configured to photograph a front image; a tire detecting unit that is configured to detect the tire of a nearby vehicle from the image and to measure the direction of the tire; and a controller that is configured to estimate the path of the nearby vehicle based on the direction of the tire, to determine a risk of collision between a driver's vehicle and the nearby vehicle based on the path of the nearby vehicle, and to give a warning or control the driver's vehicle when there is a risk of collision.
identify a lane marker in the image, Sim [0039] teaches the vehicle control system, according to an embodiment of the present invention, may further include a lane detecting unit for detecting the lane on which the driver's vehicle travels from the photographed image.
and determine a distance between the vehicle and the lane marker based at least in part on the number of wheels. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
determine a number of wheels within the image that are associated with the vehicle, Sim [0028] teaches the tire detecting unit 120 may detect the tire of a nearby vehicle that is positioned in the left or right front side from the image that is photographed by the front camera 110, and may measure the direction of the detected tire.
While Sim teaches detecting a tire, Sim fails to explicitly teach determining a number of wheels. Wang, in the field of driver assistance system [0047] teaches the vehicle wheel instance labels by counting the number of closed vehicle wheel contours and generating different instance identifier numbers (IDs) for each instance of a vehicle wheel detected in the input image. 
Thus, at the time of the invention it would have been obvious to one of ordinary skill to combine the teachings of Sim with Wang teaching of determine a number of wheels within the image that are associated with the vehicle to obtain accurate wheel feature segmentation analysis for a given vehicle, we can obtain or infer valuable vehicle information, such as pose, location, intention, and trajectory. This vehicle information can provide significant benefits for the perception, localization, and planning systems for autonomous driving. Wang [0006]
Claim 2. Sim further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine left and right sides of the vehicle based on the number of wheels. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Claim 13. It differs from claim 1 in that it is a non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to perform the system of claim 1. Therefore claim 13 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 17. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0124877 A1 to Sim in view of US 2018/0260651 A1 to Wang et al., hereinafter, “Wang” and in further view of Vision Based Lane Change Detection Using True Flow Features to Zeisler et al., hereinafter, “Zeisler”.
Claim 3. The system of Claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a bounding box for the vehicle within the image, wherein the determining of the distance between the vehicle and the lane marker is further based on a location of each of the number of wheels within the image with respect to the bounding box. Wang [0047] In various example embodiments, the wheel segmentation problem can be defined in different ways, such as, 1) a bounding-box regression problem that requires only the location of the four corners of a rectangular bounding box, 2) a semantic segmentation problem which requires pixel-level labeling for the wheel area, or 3) an instance segmentation problem, which requires an assignment of different instance identifier numbers (IDs) for every single wheel. The example embodiments described herein provide an annotation paradigm that is efficient and suitable for all possible tasks. As vehicle wheels generally share similar visible shapes, such as a circle or an ellipse, the processing performed by the example embodiments transforms the vehicle wheel annotation task into a contour annotation task. That is, the example embodiments can be configured to identify and render the outline or contour surrounding every vehicle wheel detected in an input image. From the vehicle wheel contours, the example embodiments can be configured to generate corresponding detection bounding boxes by extracting the extreme values for all four directions (top, bottom, left, and right) of each vehicle wheel contour and generating the corresponding bounding boxes from these extreme values.

Zeisler Fig. 4. Two sample sets for grayscale and flow images for simultaneous timestamps. Initial D and derived bounding boxes E, used to determine reference point are drawn in red and white. Determined, overlaid reference points (red) show demand for separate flow extraction within this particular area, since object flow does not cover underlying areas.

Zeisler 1) Object Reference Point Estimation

Thus, at the time of the invention it would have been obvious to one of ordinary skill to combine the teachings of Sim with Zeisler teaching of determining of the distance between the vehicle and the lane marker is further based on a location of each of the number of wheels within the image with respect to the bounding box to extract flow information unaffected by ego motion and introduce true flow and present the mathematical derivation towards true flow features for lane change detection and qualitative results from simulation and real data. A quantitative analysis of the feature performance and predictive power is presented under real world conditions. Zeisler [Introduction]
Claim 4. Zeisler further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a bounding box for the vehicle within the image, and in response to no wheels being associated with the vehicle, set left and right bottom corners of the bounding box as indicative of left and right sides of the vehicle, wherein the determining of the distance between the vehicle and the lane marker is further based on the left and right bottom corners of the bounding box.  Zeisler Fig. 4. Two sample sets for grayscale and flow images for simultaneous timestamps. Initial D and derived bounding boxes E, used to determine reference point are drawn in red and white. Determined, overlaid reference points (red) show demand for separate flow extraction within this particular area, since object flow does not cover underlying areas.

Zeisler 1) Object Reference Point Estimation

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0124877 A1 to Sim in view of US 2018/0260651 A1 to Wang et al., hereinafter, “Wang” and in further view of Vision Based Lane Change Detection Using True Flow Features to Zeisler et al., hereinafter, “Zeisler” and US 2019/0258878 A1 to Koivisto et al., hereinafter, “Koivisto”. 
Claim 5. Koivisto, in the field of  wherein the memory further has stored thereon computer-executable instructions to cause the processor to: in response to the number of wheels being zero, infer that i) the vehicle is at least partially occluded by another object within the image, ii) the vehicle is beyond a threshold distance such that the wheels of the detected vehicle are not detectable based on the received image, or iii) the detected vehicle and bounding box are reflective of a false positive detection. 
Koivisto [0005] teaches this approach may train the CNN to attempt to definitively determine whether an object is depicted in a spatial element region, and to assign the object only to that spatial element region. However, in many cases, it may be difficult to assign an object to only one spatial element region, or definitively determine whether an object is depicted in that spatial element region. This may occur, for example, when objects are close to each other in an image (e.g., one occluding another) and/or where an object(s) occupies multiple spatial element regions. As a result of this training approach, the CNN, as described above, may generate false detections from an object detector or false positives for aggregated detections, thereby decreasing the efficacy of the CNN

Koivisto [0037] teaches when implemented, this approach may lead to false detections or false positives, as the maximum coverage value may only correspond to a small portion of the image. Another approach may use a sum of the coverage values of a cluster as the confidence value. However, because the sum is unbounded, the sum may not be directly interpreted as a confidence or probability measure, which may also lead to false or missed detections.

Koivisto [0038] teaches as a result of these false or missed detections of conventional approaches, paths planned by autonomous vehicles implementing these conventional systems may be inaccurate, thereby leading to control of the autonomous vehicle in a manner that may be less safe than desirable. In addition, because of false or missed detections, additional processing may be required to correct these mistakes (e.g., by performing additional object detections), or the autonomous vehicle may have to correct its path once the mistake is realized, thereby leading to potentially less efficient and effective operation of the autonomous vehicle

Koivisto [0066] teaches another example of the detected object data, which may be provided by the object detector 106, includes depth data representative of a depth (or 3D location) of the detected object in the field(s) of view, image(s), and/or the environment 202 (e.g., with respect to the sensors used to capture the sensor data). A further example of the detected object data includes visibility data representative of an amount of the detected object that is visible and/or whether a particular portion of the detected object is visible. For example, visibility data may be representative of bottom and/or width visibility states and/or values, which may respectively predict whether the bottom/height or width of an object is visible. For example, an object may be occluded from one or multiple sides, and/or truncated out of the field(s) of view of a sensor(s).

Koivisto [0090] teaches the bottom or height visibility data 320 may be representative of a value that indicates whether a bottom or height of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the bottom of height of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0091] teaches similarly, the width visibility data 322 may be representative of a value that indicates whether a width of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the width of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0177] teaches Where the ground truth generator 412 uses visibility or occlusion data to train the object detector 106, a ground truth value(s) for object visibility or occlusion may be determined from visibility flags. For example, the ground truth generator 412 may use a taxonomy of truncation and occlusion flags to determine whether an entire bottom and width of an object is covered. Referring now to FIG. 9, FIG. 9 is an illustration used to describe examples of determining visibility or occlusion of an object, in accordance with some embodiments of the present disclosure. FIG. 9 shows an occluder 904 of an object 906 and an occluder 908 of an object 910, which may be used to demonstrate different possible visibility states for width flags and bottom flags. The occluder 904 and the occluder 908 may be other objects or other elements of the environment. For the object 906, a bottom flag may indicate the bottom of the object 906 is at least partially visible and a width flag may indicate the width is partially occluded or truncated. For the object 910, a bottom flag may indicate the bottom of the object 910 is not at all visible and a width flag may indicate the width is completely visible. The visibility flag(s) of an object may be the same for each spatial element pertaining to the same object.

Thus, at the time of the invention it would have been obvious to one of ordinary skill to combine the teachings of Sim with Koivisto teaching of the detected vehicle and bounding box are reflective of a false positive detection to improve accuracy and as a result, may miss, or generate false or delayed object detections that may lead to improper paths and even collisions. Koivisto [0002-0005]
Claim 6. Sim, Zeisler and Koivisto further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a bounding box for the vehicle within the image, in response to the number of wheels being one, compare positions of two bottom edges of the bounding box to each other, if the bottom edges are within a threshold height of each other, determine that the vehicle is not occluded, and if the bottom edges are not within the threshold height of each other, determine that the vehicle is occluded. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Zeisler 1) Object Reference Point Estimation
Koivisto [0064] teaches In the example of FIG. 2A, each detected object region may be provided by the object detector 106 as a set of bounding box coordinates. For example, visual elements that correspond to detected object regions 250A, detected object regions 250B, detected object regions 250C, and detected object regions 250D are shown to illustrate at least some of the bounding boxes at the bounding box coordinates (e.g., the four corner points of a bounding box) for different spatial elements (e.g., indicated with shaded cells).

Koivisto [0066] teaches another example of the detected object data, which may be provided by the object detector 106, includes depth data representative of a depth (or 3D location) of the detected object in the field(s) of view, image(s), and/or the environment 202 (e.g., with respect to the sensors used to capture the sensor data). A further example of the detected object data includes visibility data representative of an amount of the detected object that is visible and/or whether a particular portion of the detected object is visible. For example, visibility data may be representative of bottom and/or width visibility states and/or values, which may respectively predict whether the bottom/height or width of an object is visible. For example, an object may be occluded from one or multiple sides, and/or truncated out of the field(s) of view of a sensor(s).

Koivisto [0090] teaches the bottom or height visibility data 320 may be representative of a value that indicates whether a bottom or height of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the bottom of height of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0091] teaches Similarly, the width visibility data 322 may be representative of a value that indicates whether a width of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the width of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0177] teaches Where the ground truth generator 412 uses visibility or occlusion data to train the object detector 106, a ground truth value(s) for object visibility or occlusion may be determined from visibility flags. For example, the ground truth generator 412 may use a taxonomy of truncation and occlusion flags to determine whether an entire bottom and width of an object is covered. Referring now to FIG. 9, FIG. 9 is an illustration used to describe examples of determining visibility or occlusion of an object, in accordance with some embodiments of the present disclosure. FIG. 9 shows an occluder 904 of an object 906 and an occluder 908 of an object 910, which may be used to demonstrate different possible visibility states for width flags and bottom flags. The occluder 904 and the occluder 908 may be other objects or other elements of the environment. For the object 906, a bottom flag may indicate the bottom of the object 906 is at least partially visible and a width flag may indicate the width is partially occluded or truncated. For the object 910, a bottom flag may indicate the bottom of the object 910 is not at all visible and a width flag may indicate the width is completely visible. The visibility flag(s) of an object may be the same for each spatial element pertaining to the same object.
Claim 7. Sim and Zeisler further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: in response to determining that the vehicle is occluded, set bottom corners of the bounding box to represent left and right sides of the vehicle, wherein the determining of the distance between the vehicle and the lane marker is further based on the left and right sides of the vehicle. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Zeisler 1) Object Reference Point Estimation
Examiner understands the orientation from a point of view will display the number of wheels. 
Claim 8. Sim, Zeisler and Koivisto further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: in response to determining that the vehicle is not occluded, set a leftmost pixel and a rightmost pixel of the one wheel to represent left and right side of the vehicle, wherein the determining of the distance between the vehicle and the lane marker is further based on the left and right sides of the vehicle. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Zeisler 1) Object Reference Point Estimation
Examiner understands the orientation from a point of view will display the number of wheels. 

Koivisto [0064] teaches in the example of FIG. 2A, each detected object region may be provided by the object detector 106 as a set of bounding box coordinates. For example, visual elements that correspond to detected object regions 250A, detected object regions 250B, detected object regions 250C, and detected object regions 250D are shown to illustrate at least some of the bounding boxes at the bounding box coordinates (e.g., the four corner points of a bounding box) for different spatial elements (e.g., indicated with shaded cells).
Claim 9. Sim, Zeisler and Koivisto further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a bounding box for the vehicle within the image, in response to the number of wheels being two, set the two wheels to represent left and right sides of the vehicle, and wherein the determining of the distance between the vehicle and the lane marker is further based on the left and right sides of the vehicle. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Zeisler Fig. 4. Two sample sets for grayscale and flow images for simultaneous timestamps. Initial D and derived bounding boxes E, used to determine reference point are drawn in red and white. Determined, overlaid reference points (red) show demand for separate flow extraction within this particular area, since object flow does not cover underlying areas.

Zeisler 1) Object Reference Point Estimation
Examiner understands the orientation from a point of view will display the number of wheels. 

Koivisto [0064] teaches in the example of FIG. 2A, each detected object region may be provided by the object detector 106 as a set of bounding box coordinates. For example, visual elements that correspond to detected object regions 250A, detected object regions 250B, detected object regions 250C, and detected object regions 250D are shown to illustrate at least some of the bounding boxes at the bounding box coordinates (e.g., the four corner points of a bounding box) for different spatial elements (e.g., indicated with shaded cells).
Claim 16. Sim, Zeisler and Koivisto further teaches wherein the non-transitory computer readable storage medium further has stored thereon instructions that, when executed, cause at least one computing device to: determine a trapezoid representative of a left or right side of the vehicle, wherein the determining of the distance between the vehicle and the lane marker is further based on the trapezoid.  Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Zeisler 1) Object Reference Point Estimation
Koivisto [0064] teaches In the example of FIG. 2A, each detected object region may be provided by the object detector 106 as a set of bounding box coordinates. For example, visual elements that correspond to detected object regions 250A, detected object regions 250B, detected object regions 250C, and detected object regions 250D are shown to illustrate at least some of the bounding boxes at the bounding box coordinates (e.g., the four corner points of a bounding box) for different spatial elements (e.g., indicated with shaded cells).

Koivisto [0066] teaches another example of the detected object data, which may be provided by the object detector 106, includes depth data representative of a depth (or 3D location) of the detected object in the field(s) of view, image(s), and/or the environment 202 (e.g., with respect to the sensors used to capture the sensor data). A further example of the detected object data includes visibility data representative of an amount of the detected object that is visible and/or whether a particular portion of the detected object is visible. For example, visibility data may be representative of bottom and/or width visibility states and/or values, which may respectively predict whether the bottom/height or width of an object is visible. For example, an object may be occluded from one or multiple sides, and/or truncated out of the field(s) of view of a sensor(s).

Koivisto [0090] teaches the bottom or height visibility data 320 may be representative of a value that indicates whether a bottom or height of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the bottom of height of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0091] teaches similarly, the width visibility data 322 may be representative of a value that indicates whether a width of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the width of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0177] teaches where the ground truth generator 412 uses visibility or occlusion data to train the object detector 106, a ground truth value(s) for object visibility or occlusion may be determined from visibility flags. For example, the ground truth generator 412 may use a taxonomy of truncation and occlusion flags to determine whether an entire bottom and width of an object is covered. Referring now to FIG. 9, FIG. 9 is an illustration used to describe examples of determining visibility or occlusion of an object, in accordance with some embodiments of the present disclosure. FIG. 9 shows an occluder 904 of an object 906 and an occluder 908 of an object 910, which may be used to demonstrate different possible visibility states for width flags and bottom flags. The occluder 904 and the occluder 908 may be other objects or other elements of the environment. For the object 906, a bottom flag may indicate the bottom of the object 906 is at least partially visible and a width flag may indicate the width is partially occluded or truncated. For the object 910, a bottom flag may indicate the bottom of the object 910 is not at all visible and a width flag may indicate the width is completely visible. The visibility flag(s) of an object may be the same for each spatial element pertaining to the same object.
Claim 20. Sim, Zeisler and Koivisto further teaches further comprising: determining a number of pixels separating at least one wheel from the number of wheels and the lane marker, wherein the determination of the distance between the vehicle and the lane marker is further based on the number of pixels. Sim [0054] teaches If the longitudinal distance (L2) is less than the first threshold distance (X), the controller 140 may determine whether or not the lateral distance (L3) between the road-surface line 230 and the nearby vehicle 220 is greater than zero and is less than the third threshold distance (Y′) (0<L3<Y′). If the lateral distance (L3) is greater than zero and is less than the third threshold distance (Y′) (in the case of a positive determination), the controller 140 may make an LKAS (Lane Keeping Assist System) steering control. More specifically, the controller 140 may make a lateral control to direct the driver's vehicle 210 in the opposite direction of the nearby vehicle 220.
Sim [0055] teaches in the case of a negative determination, the controller 140 may determine whether or not the lateral distance (L3) is less than zero (L3<0). If the lateral distance (L3) is less than zero, the controller 140 may detect the nearest vehicle on the path (i.e., Closest In-Path Vehicle; CIPV). If no CIPV is detected, the controller 140 may make a control to: operate an automatic horn to warn the nearby vehicle 220; give a warning of the risk of collision to the driver of the driver's vehicle; or reduce the speed of the driver's vehicle 210. If the CIPV is detected, the controller 140 may perform the automatic emergency brake (AEB).
Zeisler 1) Object Reference Point Estimation
Koivisto [0064] teaches In the example of FIG. 2A, each detected object region may be provided by the object detector 106 as a set of bounding box coordinates. For example, visual elements that correspond to detected object regions 250A, detected object regions 250B, detected object regions 250C, and detected object regions 250D are shown to illustrate at least some of the bounding boxes at the bounding box coordinates (e.g., the four corner points of a bounding box) for different spatial elements (e.g., indicated with shaded cells).

Koivisto [0066] teaches another example of the detected object data, which may be provided by the object detector 106, includes depth data representative of a depth (or 3D location) of the detected object in the field(s) of view, image(s), and/or the environment 202 (e.g., with respect to the sensors used to capture the sensor data). A further example of the detected object data includes visibility data representative of an amount of the detected object that is visible and/or whether a particular portion of the detected object is visible. For example, visibility data may be representative of bottom and/or width visibility states and/or values, which may respectively predict whether the bottom/height or width of an object is visible. For example, an object may be occluded from one or multiple sides, and/or truncated out of the field(s) of view of a sensor(s).

Koivisto [0090] teaches the bottom or height visibility data 320 may be representative of a value that indicates whether a bottom or height of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the bottom of height of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0091] teaches Similarly, the width visibility data 322 may be representative of a value that indicates whether a width of the detected object is completely visible or partially occluded (or truncated by the image). In other examples, the value may indicate an amount of the width of the detected object that is visible, occluded, or truncated. The value may be provided using a sigmoid activation function, as an example.

Koivisto [0177] teaches Where the ground truth generator 412 uses visibility or occlusion data to train the object detector 106, a ground truth value(s) for object visibility or occlusion may be determined from visibility flags. For example, the ground truth generator 412 may use a taxonomy of truncation and occlusion flags to determine whether an entire bottom and width of an object is covered. Referring now to FIG. 9, FIG. 9 is an illustration used to describe examples of determining visibility or occlusion of an object, in accordance with some embodiments of the present disclosure. FIG. 9 shows an occluder 904 of an object 906 and an occluder 908 of an object 910, which may be used to demonstrate different possible visibility states for width flags and bottom flags. The occluder 904 and the occluder 908 may be other objects or other elements of the environment. For the object 906, a bottom flag may indicate the bottom of the object 906 is at least partially visible and a width flag may indicate the width is partially occluded or truncated. For the object 910, a bottom flag may indicate the bottom of the object 910 is not at all visible and a width flag may indicate the width is completely visible. The visibility flag(s) of an object may be the same for each spatial element pertaining to the same object.

Claim(s) 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0124877 A1 to Sim in view of US 2018/0260651 A1 to Wang et al., hereinafter, “Wang” and in further view of Vision Based Lane Change Detection Using True Flow Features to Zeisler et al., hereinafter, “Zeisler” and US 2019/0258878 A1 to Koivisto et al., hereinafter, “Koivisto” and US 2017/0177953 A1 to Stein.  
Claim 10. While Sim, Wang, Zeisler and Koivisto are silent on claim 10, Stein, in the field of driver assistance system, teaches further wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a distance between a bottom pixel of each column of pixels in the two wheels and a bottom edge of the bounding box. and set the bottom pixel closest to the bottom edge of the bounding box for each of the two wheels as representing the left and right sides of the vehicle.  Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36.
Thus, at the time of the invention it would have been obvious to one of ordinary skill to combine the teachings of Sim with Stein teachings of set the bottom pixel closest to the bottom edge of the bounding box for each of the two wheels as representing the left and right sides of the vehicle to it would be advantageous to have a driver assistance system and corresponding method adapted to perform and vertical structural barrier or guardrail detection along the edge of the road or a lane using a camera and without requiring use of an additional sensor for instance to detect distance to the guardrail or barrier. Stein [0009]
Claim 11. Stein further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a distance between a bottom pixel of each column of pixels in the two wheels and a bottom edge of the bounding box. and set the bottom pixel closest to the bottom edge of the bounding box for each of the two wheels as representing the left and right sides of the vehicle.  Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36.
Claim 12. Stein further teaches wherein the memory further has stored thereon computer-executable instructions to cause the processor to: determine a distance between a bottom pixel of each column of pixels in the two wheels and a bottom edge of the bounding box, and set an average value of all columns of pixels within a threshold distance of the bottom edge of the bounding box for each of the two wheels as representing the left and right sides of the vehicle. Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36.
Claim 14. Stein further teaches wherein the non-transitory computer readable storage medium further has stored thereon instructions that, when executed, cause at least one computing device to: determine a bounding box for the vehicle within the image, in response to the number of wheels being greater than two, set two of the wheels having pixels located in furthest left and furthest right as representing the left and right sides of the vehicle, wherein the determining of the distance between the vehicle and the lane marker is further based on the left and right sides of the vehicle. Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36.
Claim 15. Stein further teaches wherein the non-transitory computer readable storage medium further has stored thereon instructions that, when executed, cause at least one computing device to: when two or more wheels share pixels in a same column of pixels of the image, set a bottom-most wheel of the two or more wheels sharing pixels in the same column to represent the left or right side of the vehicle.  Stein [0041] teaches estimating the lateral distance X between vehicle 18 and barrier 30 based on the assumption that posts 30a do reach the road may lead to a significant error in measurement of the lateral distance to barrier 30. For example, if the bottom of post 30a touches the road at circle A, distance Z of 11.2 meters is given from host vehicle 18 and then lateral distance X to barrier 30 is determined to be 3.13 meters to host vehicle 18. If the bottom of post 30a touches the road at circle B, a distance Z of 7.6 m is given and the barrier is 2.12 m lateral distance X to the left of vehicle 36
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable US 2017/0124877 A1 to Sim in view of US 2018/0260651 A1 to Wang et al., hereinafter, “Wang” and in further view US 2013/0222127 A1 to Avalani. 
Claim 18.  While Sim, Wang, Zeisler and Koivisto are silent on claim 18, Avalani, in the field of driver assistance system, teaches further comprising: generating a wheel segmentation map representative of at least one wheel from the number of wheels, wherein the determining of the number of wheels is based at least in part on the wheel segmentation map; and generate a lane segmentation map representative of at least one lane in the image, wherein identifying the lane marker is based at least in part on the lane segmentation map. Avalani [0063] teaches digital cameras with built-in stereo microphones were mounted on all 4 sides of vehicle 16, e.g., along its external periphery (in a linear axis), to capture images of the wheels and the tail lights of adjacent vehicles and any noise from these vehicles in adjacent lanes.
Avalani [0084] teaches referring to FIG. 5, a series of images 90 includes original images 92, binary images after processing 94, and original images overlaid with bounding boxes 96 resulting from the present method. The system uses these images to detect moving vehicles from a lateral view where the image of the vehicle in the next lane is often larger than the image frame captured by a camera, in an aspect, wheels and tail-lights may be selected as a primary features (and other circular arcs on a vehicle or inside the vehicle may be utilized as secondary features). For example, wheels may be selected because their shape and color are universal among vehicles, and tail-lights because they are illuminated at night, when darkness makes it difficult to recognize wheels.   
Thus, at the time of the invention it would have been obvious to one of ordinary skill to combine the teachings of Sim with Avalani teachings of identifying the lane marker is based at least in part on the lane segmentation map to improvements in driver assistance systems. Avalani [0002-0013]
Claim 19. Avalani further teaches further comprising: determining a bounding box for the vehicle within the image, detecting whether any wheel of the number of wheels overlaps the bounding box, wherein determining the number of wheels is based at least in part on whether any wheel of the number of wheels overlaps the bounding box. Avalani [0084] teaches referring to FIG. 5, a series of images 90 includes original images 92, binary images after processing 94, and original images overlaid with bounding boxes 96 resulting from the present method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 of U.S. Patent No. 10586456 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope. 
17/647163
US 10586456 B2
1. An in-vehicle control system comprising: a processor; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: receive an image,
1. An in-vehicle control system, comprising: a camera configured to generate an image; a processor; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: receive the image from the camera, 
identify a vehicle in the image,
Claim 2. detect a group of pixels representing at least one vehicle in the image
determine a number of wheels within the image that are associated with the vehicle,
Claim 3. determine the number of the wheels that overlap the 2D bounding box,
identify a lane marker in the image,
Claim 1. generate a lane segmentation map representative of one or more lanes detected in the image, for at least one of the wheels in the wheel segmentation map
and determine a distance between the vehicle and the lane marker based at least in part on the number of wheels.
Claim 1. determine a distance between a vehicle in the image and the lane based on the distance between the wheel and the lane.


Claim 16 is also rejected as being unpatentable over claims 4 of U.S. Patent No. 10586456 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661